IN THE COURT OF APPEALS
                              AT KNOXVILLE
                                                                                    FILED
                                                                                  December 17, 1998

                                                                                   Cecil Crowson, Jr.
                                                                                    Appellate Court
                                                                                          Clerk


IN THE MATTER OF:                             )       KNOX CHANCERY
THE ESTATE OF LEN C. BELEW,                   )       C.A. NO. 03A01-9807-CH-00206
DECEASED;                                     )
                                              )
                                              )
                                              )
SANDRA BELEW,                                 )
                                              )
       Petitioner-Appellant                   )
                                              )
                                              )       HON. SHARON BELL
       vs.                                    )       CHANCELLOR
                                              )
                                              )
                                              )
DAVID HUGHES BELEW,                           )
Personal Representative,                      )
                                              )
   Defendant-Appellee                         )       AFFIRMED AND REMANDED



J. MIKEL DIXON, Knoxville, for Appellant.


ANNA F. HINDS, JAMES P. MYNATT, JR., Stone & Hinds, P.C., Knoxville, for Appellee.



                                           OPINION

                                                                             McMurray, J.



       This case involves a question of the validity of an antenuptial agreement. After the decedent

Len Belew's death, his widow, Sandra Belew (petitioner) filed a petition for an elective share of his

estate. After a hearing, the Clerk & Master found enforceable an antenuptial agreement between

petitioner and decedent which provided that each party "hereby waives, releases and relinquishes all
right, title, estate and interest, statutory or otherwise, [to] ... spousal elective share ... ." Upon

exception to the Master's report by petitioner, the Knox County Chancery Court approved and upheld

the Master's findings and conclusions. The issue presented is whether the petitioner knowledgeably

entered into the antenuptial agreement. Both the Clerk & Master and the Chancery Court answered

this question in the affirmative. We affirm the judgment of the trial court.



       The petitioner and decedent were "introduced" in July of 1995 when petitioner's brother gave

the decedent her phone number. At that time, petitioner lived in Florida and decedent lived in

Knoxville. They talked frequently on the telephone, and in August 1995, decedent asked petitioner

to come and visit him. They spent five days together in Knoxville. The relationship progressed

rapidly and they soon began to discuss the possibility of marriage. In October, the petitioner began

disposing of many of her belongings in preparation for a move to Knoxville.



       After most of her preparation for the departure was complete, decedent called petitioner and

told her he had suffered a recurrence of colon cancer which would require surgery. He told her he

would understand if she wanted to cancel or postpone the marriage. Petitioner wanted to proceed

with their wedding plans. She moved to Knoxville on November 8, 1995. Decedent entered the

hospital three days later, and was not released until approximately ten days before the wedding,

which was held on December 9, 1995.



       About the time decedent left the hospital, he brought up the subject of an antenuptial

agreement. He asked her to sign an agreement "to appease everyone," because there was much

opposition to the wedding by members of his family. Petitioner testified that "it was not discussed

in depth in any way, ... And I didn't make a big deal of it and he didn't make a big deal of it, I just



                                                  2
said, it's fine, whatever you feel is best is what we will do." She stated that she had no problem

signing the agreement and that she trusted him to take care of her.



       The antenuptial agreement was signed on December 1, 1995, eight days before the wedding.

The agreement provides in relevant part as follows:


       WHEREAS, both Mr. Belew and Ms. Heinz [petitioner] have made a full disclosure
       to the other of all relevant financial information concerning his or her financial worth
       and income; and

       WHEREAS, Mr. Belew and Ms. Heinz have each been afforded the opportunity to
       retain independent legal counsel in order to be fully advised of his or her rights and
       liabilities under this Agreement and under applicable law; and

       WHEREAS, Mr. Belew and Ms. Heinz have each fully considered the effect and
       consequences of all the provisions of this Agreement upon their respective pecuniary
       condition and situation, and upon their mutual rights and obligations, and they have
       each concluded and hereby acknowledge that this Agreement is fair and equitable,
       and each seeks to be bound by this Agreement.

                                               *       *       *       *

       Mr. Belew and Ms. Heinz each hereby waives, releases and relinquishes all right,
       title, estate and interest, statutory or otherwise, including, but not limited to,
       homestead, year's support allowance, exempt property, spousal elective share to take
       against the Will, intestate share, and the right or preference to act as personal
       representative of the estate of the other, which either may acquire under present or
       future law as the spouse, widow or widower, heir, heir-at-law, or next-of-kin in any
       property or assets subject to this Agreement of the other spouse at the other spouse's
       death.

                                           *       *       *       *

       Full Disclosure of Separate Property and Income. Each party has provided to the
       other party a reasonable and fair disclosure of his or her property and financial
       obligations. A summary of each such financial statement is attached hereto and
       identified as Exhibit "A" (for Mr. Belew) and Exhibit "B" (for Ms. Heinz). The
       parties recognize that such schedules represent a reasonable approximation of the
       disclosing party's assets and liabilities and acknowledge that each has had adequate
       opportunity to review the attached summaries, prior to the execution of this
       Agreement. Each voluntarily and expressly waives any further disclosure of property
       and financial obligations beyond those provided and referred to herein.

                                           *       *       *       *

                                                       3
         Informed Consent with Independent Legal Advice. Mr. Belew and Ms. Heinz each
         declares that he or she fully understands the terms and provisions of this Agreement,
         that he or she has been fully informed of his or her legal rights and liabilities (or that
         he or she has been afforded the time and opportunity to retain independent legal
         counsel and has chosen not to do so), that he or she believes the provisions of this
         Agreement are fair, just and reasonable, that he or she signs this Agreement freely
         and voluntarily, and that he or she enters into this Agreement freely, knowledgeably,
         and in good faith, and not under duress or undue influence from the other or from any
         other persons not a party to this Agreement.



          The petitioner testified that she did not read the antenuptial agreement, but that she did initial

every page. She testified that "I do recall seeing list of assets." Attached to the agreement was a list

of decedent's assets and also a list of petitioner's assets.1 No monetary values were included or

assigned to the assets listed.



          At the same time the antenuptial agreement was signed, decedent executed a trust agreement,

the purpose of which, among other things, was to "provide a residence for Sandra M. Belew for the

remainder of her lifetime." The effect of the trust was to create a life estate in the marital residence

for the petitioner at the time of decedent's death. The trust further provided that the petitioner "shall

have the power to direct the Trustee to sell the residence and purchase a new residence for her use,

provided that the purchase price of the new residence is no greater than the net proceeds from the

sale of the original residence."



          On August 18, 1996, the decedent died from complications arising from his chemotherapy.

The petitioner thereafter filed a petition for an elective share of his estate. The estate's personal

representative, David Belew (decedent's son), asserted that the antenuptial agreement precluded

         1
           The list of decedent's asse ts did not include severa l items which the de cedent owne d, but which we re of relatively
small value. "[I]n the abs ence of fraud or overreaching, the inadvertent f ailure to disclose an asset. . .will not invalidate a
prenuptial agreement as long as the disclosure that was made provides an ess ential ly accu rate un dersta nding o f the pa rty's
financial holdings." Wilson v. Moore, 929 S.W.2d 367, 371 (Tenn. App. 1996).

                                                                4
petitioner from receiving an elective share of the estate. The parties agreed that the decedent was

a good and trustworthy man and that he did not try to conceal any of his assets or engage in any other

fraudulent acts regarding the agreement. Petitioner's only contention at trial and on appeal is that

the failure to include a list of values corresponding to the listed assets renders the antenuptial

agreement unenforceable.



        Neither the Clerk & Master nor the trial court made a specific finding as to the value of the

estate. The Master's report notes that the petitioner argued that the estate was worth between

$600,000 and $800,000, and that the personal representative testified that it was worth approximately

$385,000, exclusive of the residence and the life insurance proceeds left to the petitioner. The report

finds that in addition to leaving petitioner the interest in the residence, he "added [her] as a co-

beneficiary with his adult children of life insurance policies on his life, as well as made the petitioner

the sole beneficiary of other life insurance policies on his life, leaving the petitioner about $120,000

of the insurance proceeds."



        The petitioner testified to the effect that she was visually familiar with most the decedent's

major assets before signing the agreement. Her argument revolves around her assertion that she was

unaware of the monetary value of the assets:


        Q:      Okay. Did you have any idea at the time that you married him and the time
                you entered into the prenuptial agreement that his estate was worth $200,000
                or $2,000,000?

        A:      No, I had no idea.

        Q:      As you have indicated, you were not really concerned about it because you
                trusted him to take care of all your needs?

        A:      Yes.



                                                    5
        T.C.A. § 36-5-501 provides that an antenuptial agreement is binding and enforceable "if such

agreement is determined ... to have been entered into by such spouses freely, knowledgeably and in

good faith and without exertion of duress or undue influence upon either spouse." Our Supreme

Court recently considered the "knowledgeability" requirement regarding antenuptial agreements in

the case of Randolph v. Randolph, 937 S.W.2d 815 (Tenn. 1996). The Randolph court held:


        We interpret the statutory requirement that an antenuptial agreement is enforceable
        only if entered into "knowledgeably" to mean that the spouse seeking to enforce an
        antenuptial agreement must prove, by a preponderance of the evidence, either that a
        full and fair disclosure of the nature, extent and value of his or her holdings was
        provided to the spouse seeking to avoid the agreement, or that disclosure was
        unnecessary because the spouse seeking to avoid the agreement had independent
        knowledge of the full nature, extent, and value of the proponent spouse's holdings.


Id. at 817.



        The court, noting that the outcome of each case is determined largely by its own individual

circumstances, elaborated upon the knowledge requirement as follows:


        The extent of what constitutes "full and fair" disclosure varies from case to case
        depending upon a number of factors, including the relative sophistication of the
        parties, the apparent fairness or unfairness of the substantive terms of the agreement,
        and any other circumstance unique to the litigants and their specific situation.

                                           *    *       *   *

        Of course, the particular facts and circumstances of each case govern, to a great
        degree, the determination of knowledge. Some factors relevant to the assessment
        include, but are not limited to, the parties' respective sophistication and experience
        in business affairs, the duration of the relationship prior to the execution of the
        agreement, the time of the signing of the agreement in relation to the time of the
        wedding, and the parties' representation by, or opportunity to consult with,
        independent counsel.


Id. at 821-22.




                                                    6
       Tennessee courts have consistently held that specific appraisal values for assets are not

required to sustain the validity of an antenuptial agreement. Randolph, 937 S.W.2d at 822; Wilson

v. Moore, 929 S.W.2d 367, 371 (Tenn. App. 1996) ("[M]ost courts have not construed the full and

fair disclosure requirement to mandate detailed disclosures such as financial statements, appraisals,

balance sheets, or the like."). The Tennessee courts which have considered the full and fair

disclosure issue have uniformly determined it to be factually driven. Randolph, 937 S.W.2d at 821-

22; Wilson 929 S.W.2d at 371; Cary v. Cary, 937 S.W.2d 777, 782 (Tenn. 1996); Kahn v. Kahn, 756
S.W.2d 685, 692 (Tenn. 1988).



       In this case, we are presented with concurrent findings of fact that the petitioner entered into

the agreement knowledgeably, and that the decedent made a full and fair disclosure of his assets

under the circumstances. We are bound by the concurrent findings of fact by the Clerk & Master and

the trial court. T.C.A. § 27-1-113. The Supreme Court so held in a recent case quite similar to this

case. Cary, 937 S.W.2d at 782 ("Here, the lower courts made concurrent findings of fact, by which

we are bound, that the agreement was entered into freely, knowledgeably, without duress, or undue

influence.").



       Moreover, our review of the record indicates that the evidence preponderates in favor of the

Master's and trial court's findings. The petitioner in this case had substantial business and financial

experience, having previously worked as a business manager for a parochial school for a number of

years. The agreement was signed eight days before the wedding, and petitioner does not contend that

she did not have ample opportunity to review the document and consult with counsel if she had

chosen to do so. Finally, under the particular circumstances of this case, enforcement of the terms

of the antenuptial agreement does not appear to work a fundamental unfairness upon the petitioner.



                                                  7
        The facts of this case are very similar to those relied upon in the Wilson case, 929 S.W.2d
367 (Tenn. App. 1996). The Wilson court recited the facts of that case as follows:


        Ms. Moore seemed generally uninterested in the information about Mr. Wilson's
        holdings. She asked no questions while Mr. Wilson was describing his property and
        never asked for additional information about these accounts. She reviewed and
        signed the prenuptial agreement ten days before the wedding without comment or
        question. The agreement, which was drafted by Ms. Moore's former lawyer at Mr.
        Wilson's request, specifically recited that both parties were "fully acquainted with the
        business and resources of the other," that both parties "understood the assets and
        possessions of the other," that both parties had "answered all questions the other has
        asked about income and assets," and that both parties "had access to any and all
        financial information of the other party."

               Under all the circumstances of this case, Mr. Wilson made a full and fair
        disclosure of his financial holdings to Ms. Moore.


Id. at 372.



        In the present case, the Master's report finds that:


        [a]t the time of signing the agreement, the petitioner was uninterested in the
        agreement or the information pertaining to it. She did not read the antenuptial
        agreement. She testified that she did not give much attention to the attached list of
        the decedent's assets. . . .The decedent gave a list of his assets to the petitioner and
        she was visually familiar with most of the major assets.


        It is axiomatic and obvious that petitioner's failure to read the agreement, having been given

ample opportunity to do so, cannot be grounds for later avoiding it. See e.g., Baker v. Baker, 142
S.W.2d 737, 746 (Tenn. App. 1940).



        From our review of the record and the foregoing analysis, we find the trial court was correct

in upholding the validity of the antenuptial agreement. As was succinctly and aptly noted by the trial

court, "[t]o find otherwise would be to impose a responsibility on the decedent which was not

imposed by the petitioner. Here this petitioner had as fair a disclosure, and as much knowledge, as

                                                   8
she chose to rely on in order to voluntarily enter into an agreement which she knew would terminate

her rights in the property of the deceased."



       The judgment of the trial court is affirmed in its entirety. Costs on appeal are assessed to the

appellant and the case is remanded to the trial court.



                                                         __________________________
                                                         Don T. McMurray, Judge


CONCUR:

___________________________________
Houston M. Goddard, Presiding Judge


___________________________________
Charles D. Susano, Jr., Judge




                                                  9
                                   IN THE COURT OF APPEALS
                                        AT KNOXVILLE




IN THE MATTER OF:           )    KNOX CHANCERY
THE ESTATE OF LEN C. BELEW, )         C.A. NO. 03A01-9807-CH-00206
DECEASED;                 )
                  )
                                      )
                                      )
SANDRA BELEW,                         )
                                      )
       Petitioner-Appellant )
                                      )
                  ) HON. SHARON BELL
vs.                 ) CHANCELLOR
                  )
                  )
                  )
DAVID HUGHES BELEW,            )
Personal Representative,         )
                                 )
    Defendant-Appellee     ) AFFIRMED AND REMANDED


                                            JUDGMENT

        This appeal came on to be heard upon the record from the Chancery Court of Knox County,

briefs and argument of counsel. Upon consideration thereof, this Court is of opinion that there was

no reversible error in the trial court.

        The judgment of the trial court is affirmed in its entirety. Costs on appeal are assessed to the

appellant and the case is remanded to the trial court.



                                                         PER CURIAM